DETAILED ACTION
This office action is in response to application filed on 3/10/2021.
Claims 1 – 21 are pending.
Priority is claimed to Korean application KR10-2010-0118762 (filed on 9/16/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 – 13, and 17 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (US 20170195247, hereinafter Tao), in view of Melnik et al, “Workflow scheduling using Neural Networks and Reinforcement learning”, 8th International Young Scientist Conference on Computational Science, August 2019, Elsevier, pages 29 – 36 (hereinafter Melnik), and further in view of Daoud et al, “An Efficient Genetic Algorithm for Task Scheduling in Heterogeneous Distributed Computing Systems”, 2006 IEEE Congress on Evolutionary Computation, July 16-21, 2006 , IEEE, pages 3258 – 3265 (hereinafter Daoud).

As per claim 1, Tao discloses: A scheduling method performed by a computing apparatus, the scheduling method comprising: 
evaluating performance of first resource scheduling results of the first resource scheduling and second resource scheduling results of the second resource scheduling, for each of the tasks, using a critic network; selecting one of the first and second resource scheduling results for each of the tasks based on a result of the evaluating; (Tao [0009]: “evaluating, the respective performances for the candidate scheduling strategies based on a plurality of predefined metrics; and selecting an optimal candidate scheduling strategy that, is better than other candidate scheduling strategies in the plurality of predefined metrics, as the scheduling strategy”)
and allocating resources to each of the tasks based on a resource scheduling result selected for each of the tasks. (Tao figure 1, step 102 and [0064]: “At step 102, the entity for implementing the method 100 may apply the selected scheduling strategy to schedule the infrastructure resources to serve the at least one resource request”.)
Tao did not explicitly disclose:
generating an input vector comprising a resource status and metadata of each of tasks for parallel execution;
determining an action for the input vector by executing an actor network based on the input vector;
performing first resource scheduling for each of the tasks based on the determined action;
performing second resource scheduling for each of the tasks based on the input vector;
However, Melnik teaches:
generating an input vector comprising a resource status and metadata of each of tasks for parallel execution; (Melnik page 31, first paragraph in section 3, Neural network scheduling algorithm: “Developed in this research neural network scheduling (NNS) algorithm is based on reinforcement learning or Q-Learning principles. NNS algorithm represents an agent that aimed to perform effective scheduling of tasks across computing nodes. The main part of algorithm is a neural network that allows you to evaluate and select the most advantageous assignment of a task to a resource (action) at the moment. The network’s architecture is presented in such a way that it accepts up to m tasks and n computing resources. Selected tasks and resources are encoded in the vector parameters - the input state staking into account the state of the computing environment, workflow structure and the current schedule”.)
determining an action for the input vector by executing an actor network based on the input vector; (Melnik page 31, second paragraph in section 3, Neural network scheduling algorithm: “When input state S is encoded into parameters vector, it is fed to the input of the neural network. Neural network predicts the most effective action a - selection of task that should be scheduled at this moment of time and selection of node for this task”.)
performing first resource scheduling for each of the tasks based on the determined action; (Melnik page 31, second paragraph in section 3, Neural network scheduling algorithm: “NNS agent transmits this action to computing environment that applies it and adds the task to the schedule for the specified resource”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Melnik into that of Tao in order to generating an input vector comprising a resource status and metadata of each of tasks for parallel execution; determining an action for the input vector by executing an actor network based on the input vector; performing first resource scheduling for each of the tasks based on the determined action. Tao teaches the core concept of comparing multiple scheduling strategies and select the best one to use, it would be obvious to one of ordinary skill in the art to apply the technique evaluate various different machine learning task scheduling methods in order to determine the optimal one, such combination merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Daoud teaches:
performing second resource scheduling for each of the tasks based on the input vector; (Daoud page 3264, left column, section B: Performance Results on Fast Fourier Transformation Graphs: scheduling tasks based on the size of the input vector.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Daoud into that of Tao and Melnik in order to perform second resource scheduling for each of the tasks based on the input vector. Tao teaches the core concept of comparing multiple scheduling strategies and select the best one to use, it would be obvious to one of ordinary skill in the art to apply the technique evaluate various different machine learning task scheduling methods in order to determine the optimal one, such combination merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 5, Tao, Melnik and Daoud further teach:
The scheduling method of claim 1, further comprising: determining that the tasks are independent of each other and selecting the tasks, in response to an occurrence of a rescheduling point in an execution code being recognized. (Melnik pages 30 – 31, section 2.1)

As per claim 6, Tao, Melnik and Daoud further teach:
The scheduling method of claim 5, wherein the rescheduling point corresponds to a start of a deep learning (DL) application, a completion of a task among the tasks, or an end of the DL application. (Melnik pages 30 – 31, section 2.1)

As per claim 7, Tao, Melnik and Daoud further teach:
The scheduling method of claim 1, wherein the performing of the second resource scheduling comprises performing the second resource scheduling for each of the tasks by applying the input vector to a heuristic algorithm. (Daoud page 3264, left column, section B: Performance Results on Fast Fourier Transformation Graphs: scheduling tasks based on the size of the input vector.)

As per claim 8, Tao, Melnik and Daoud further teach:
The scheduling method of claim 1, wherein the evaluating of the performance comprises: calculating a current reward of the first resource scheduling result of one task among the tasks and a quality value of the first resource scheduling result of the one task using the critic network; and calculating a current reward of the second resource scheduling result of the one task and a quality value of the second first resource scheduling result of the one task using the critic network. (Tao [0019])

As per claim 9, Tao, Melnik and Daoud further teach:
The scheduling method of claim 8, wherein the evaluating of the performance comprises: calculating the current reward of the first resource scheduling result of the one task based on a total energy consumption and an application latency associated with the one task, in response to an assumption that resources based on the first resource scheduling are utilized for the one task; and calculating the current reward of the second resource scheduling result of the one task based on the total energy consumption and the application latency associated with the one task, in response to an assumption that resources based on the second resource scheduling are utilized for the one task. (Tao [0019])

As per claim 10, Tao, Melnik and Daoud further teach:
The scheduling method of claim 1, wherein the metadata comprises any one or any combination of any two or more of an identifier of each of the tasks, a prerequisite task of each of the tasks, information about an input of each of the tasks, information about an output of each of the tasks, a batch identifier, and a configuration profiles of each of the tasks. (Melnik page 31, first paragraph in section 3, Neural network scheduling algorithm.)

As per claim 11, Tao, Melnik and Daoud further teach:
The scheduling method of claim 10, wherein the configuration profiles of each of the tasks comprise hardware configurations of each of the tasks, and an expected performance value of each of the hardware configurations. (Melnik page 31, first paragraph in section 3, Neural network scheduling algorithm.)

As per claim 12, Tao, Melnik and Daoud further teach:
A non-transitory, computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1. (Tao [0104])

As per claim 13, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 20, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 21, it is the system variant of claim 9 and is therefore rejected under the same rationale.
Claim(s) 2 – 4 and 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao, Melnik and Daoud, and further in view of Bhandaru et al (US 20210073047, hereinafter Bhandaru).

As per claim 2, Tao, Melnik and Daoud did not teach:
The scheduling method of claim 1, wherein the determined action comprises a priority of each of hardware configurations of each of the tasks
However, Bhandaru teaches:
The scheduling method of claim 1, wherein the determined action comprises a priority of each of hardware configurations of each of the tasks. (Bhandaru [0040])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bhandaru into that of into that of Tao, Melnik and Daoud in order to have the determined action comprises a priority of each of hardware configurations of each of the tasks. Applicant have merely claimed commonly known properties for network-based scheduling and is therefore rejected under 35 USC 103.

As per claim 3, Tao, Melnik, Daoud and Bhandaru further teach:
The scheduling method of claim 2, wherein the performing of the first resource scheduling comprises performing the first resource scheduling for each of the tasks based on the priority of each of the hardware configurations of each of the tasks. (Bhandaru [0040])

As per claim 4, Tao, Melnik, Daoud and Bhandaru further teach:
The scheduling method of claim 2, wherein the hardware configurations of each of the tasks are different hardware allocations that allow each of the tasks to run. (Bhandaru [0040])
As per claim 14, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 4 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boutin et al (US 20160098292) teaches “to identify a suitable server for a given task, the job scheduler uses expected server performance information received from multiple servers. For instance, the server performance information might include expected performance parameters for tasks of particular categories if assigned to the server. The job management component then identifies a particular task category for a given task, determines which of the servers can perform the task by a suitable estimated completion time, and then assigns based on the estimated completion time. The job management component also uses cluster-level information in order to determine which server to assign a task to”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196